             Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 1 of 24




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                                    )
                                                    )
 CONFIDENCE EMPIRE, INC.,
                                                    )
                                                    )
                Plaintiff,
                                                    )   Civil Action No.
        v.                                          )
                                                    )
 FACEBOOK, INC.,                                    )
                                                    )
                Defendant.                          )
                                                    )


                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1338, 1367, 1441(a), and 1446, the defendant Facebook,

Inc. (“Facebook”) hereby gives notice of its removal of this action from the Superior Court of the

State of Connecticut, Judicial District of Ansonia/Milford at Milford (“State Court”), to this

Court on the basis of federal question jurisdiction under 28 U.S.C. § 1331, supplemental

jurisdiction under 28 U.S.C. § 1367, and claims of trademark infringement under 28 U.S.C.

§ 1338. In support of this Notice of Removal, Facebook states as follows:

                               PROCEDURAL BACKGROUND

       1.      On or about October 1, 2020, the plaintiff, Confidence Empire, Inc. (“Plaintiff”),

commenced this action by service of process seeking damages, permanent and temporary

injunctions, punitive damages and attorney fees.

       2.      Plaintiff filed the Complaint under the caption Confidence Empire, Inc. v.

Facebook, Inc., in the State Court, Docket No. AAN-CV20-6040028-S.
             Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 2 of 24




       3.      The Complaint asserts claims for violations of 15 U.S.C. § 1125 (The Lanham

Act), for violations of the Connecticut Unfair Trade Practices Act (“CUTPA”), C.G.S. §41-110b,

and for state law negligence. 1

                       JURISDICTION AND BASIS FOR REMOVAL

       4.      Facebook, the only defendant in this action, is a Delaware corporation with its

principal place of business in California.

       5.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because

Plaintiff has raised a federal question, namely a claim under 15 U.S.C. § 1125 (the Lanham Act).

       6.      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367 since the state law claims are based on the same operative facts as the

federal claim for trademark infringement and form part of the same case or controversy.

                       COMPLIANCE WITH REMOVAL STATUTES

       7.      Defendant has timely filed this Notice of Removal within the 30-day period 28

U.S.C. § 1446(b) mandates. Plaintiff served the Complaint on Facebook on October 1, 2020.

       8.      As required under 28 U.S.C. § 1446(a), Defendant attaches true and accurate

copies of all process, pleadings, orders, and documents on file in the State Court. (See Exhibit A)

       9.      Removal is appropriate to this Court because the State Court is located within the

Federal District of Connecticut.




1The complaint asserts a fourth cause of action but fails to delineate what cause of action is
being asserted.
              Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 3 of 24




        10.      The undersigned hereby certifies that he will file a true and correct copy of this

Notice of Removal with the Clerk of the State Court and that he will give notice of the same to

the Plaintiff.

        11.      Facebook reserves the right to amend or supplement this Notice of Removal. In

filing this Notice of Removal, Facebook does not waive any defenses or rights that may be

available in this action.



                                               THE DEFENDANT, FACEBOOK, INC.

                                                 By: /s/ Gary S. Klein
                                                     Gary S. Klein (ct09827)
                                                     Lindsay T. Reed (ct30895)
                                                     Carmody Torrance Sandak & Hennessey
                                                     707 Summer Street, 3rd Floor
                                                     Stamford, CT 06901
                                                     Tel: (203) 425-4200
                                                     gklein@carmodylaw.com
                                                     lreed@carmodylaw.com
                                                     Its Attorneys
             Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 4 of 24




                                        CERTIFICATION

       I hereby certify that on October 27, 2020 I filed a copy of the foregoing electronically

and served a copy of the foregoing by mail on anyone unable to accept electronic filing. The

Court’s electronic filing system will send notice of this filing by e-mail to all parties. Parties

may access this filing through the court’s CM/ECF System.



                                                               /s/ Gary S. Klein
                                                               Gary S. Klein
Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 5 of 24




        EXHIBIT A
SUMMONS - CIVIL Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page
                                                             STATE6OF
                                                                    of CONNECTICUT
                                                                       24
JD-CV-1 Rev. 4-16
C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a,              SUPERIOR COURT
52-48, 52-259, P.B. §§ 3-1 through 3-21, 8-1, 10-13
                                                                                                                                                          www.jud.ct.gov
See other side for instructions

     "X" if amount, legal interest or property in demand, not including interest and
     costs is less than $2,500.
     "X" if amount, legal interest or property in demand, not including interest and
     costs is $2,500 or more.
     "X" if claiming other relief in addition to or in lieu of money or damages.

TO : Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
this Summons and attached Complaint.
Address of court clerk where writ and other papers shall be filed (Number, street, town and zip code)           Telephone number of clerk         Return Date (Must be a Tuesday)
(C.G.S. §§ 51-346, 51-350)                                                                                      (with area code)

14 West River Street, Milford CT 06460                                                                          ( 203 ) 877-4293                  October                        27 , 2 020
                                                                                                                                                          Month           ~         Year
~ Judicial District                                             I At (Town in which writ is returnable) (C.G.S. §§ 51-346, 51-349)                Case type code (See list on page 2)
                                      □ Number:
                                        GA
                                                                 Milford
     Housing Session                                                                                                                                Major:     M            Minor: 90
For the Plaintiff(s) please enter the appearance of:
Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)                                      I Juris number (to be entered by attorney only)
Alexander J. Trembicki, Lynch, Trembicki & Boynton, 225 Main St. , Ste_ 103, Westport, CT 06880                                                   034874
Telephone number (with area code)                               ISignature of Plaintiff (If self-represented)
( 203) 227-6808
The attorney or law firm appearing for the plaintiff, or the plaintiff if                                  Email address for delivery of papers under Section 10-13 (if agreed to)
self-represented, agrees to accept papers (service) electronically in
this case under Section 10-13 of the Connecticut Practice Book.
                                                                            ~      Yes
                                                                                           □     No        ltmbwpt@aoLcom

Number of Plaintiffs:       1                 I Number of Defendants:          1
                                                                                             I     □     Form JD-CV-2 attached for additional parties
     Parties              Name (Last, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
      First           Name:       CONFIDENCE EMPIRE, INC.                                                                                                                                  P-01
     Plaintiff        Address:    127 Tuthill Street, West Haven, CT 06516
   Additional         Name:                                                                                                                                                                P-02
    Plaintiff         Address :

     First            Name:       FACEBOOK, INC., 1601 Willow Road, Menlo Park, CA 94025                                                                                                   D-01
   Defendant          Address:    c/o Corporation Service Company, 100 Pearl Street, 17th Floor, MC-CSC1, Hartford, CT 06103
   Additional         Name:                                                                                                                                                                D-02
   Defendant          Address:

   Additional         Name:                                                                                                                                                                D-03
   Defendant          Address:

   Additional         Name:                                                                                                                                                                D-04
   Defendant          Address:

Notice to Each Defendant
1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
   against you in this lawsuit.
2. To be notified of further proceedings, you or your attorney must file a form called an "Appearance" with the clerk of the above-named Court at the above
   Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
   Return Date unless you receive a separate notice telling you to come to court.
3. If you or your attorney do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
   obtained at the Court address above or at www.jud.ct.gov under "Court Forms."
4. If you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
   insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
   library or on-line at www.jud.ct.gov under "Court Rules."
5. If you .     questions a out the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on
   leg q       tio
                                                                                                    Name of Person Signing at Left                                     Date signed
                                                                                                    Alexander J. Trembicki                                             09/18/2020
                          id by a Clerk:                                                                                                                        For Court Use Only
a. The signing h s b en done so that the Plaintiff(s) will not be denied access to the courts.                                                          File Date
b. It is the respons ility of the Plaintiff(s) to see that service is made in the manner provided by law.
c. The Clerk is not permitted to give any legal advice in connection with any lawsuit.
d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions
   in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.



 I certify I have read and            Signed (Self-Represented Plaintiff)                                                     Date                      Docket Number
 understand the above:
                                                                                         (Page 1 of 2)
                    Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 7 of 24




        RETURN DATE: OCTOBER 27, 2020                           SUPERIOR COURT

        CONFIDENCE EMPIRE, INC.                                 J. D. OF ANSONIA/MILFORD

        V.                                                      AT MILFORD

        FACEBOOK, INC.                                          SEPTEMBER 18, 2020
oc

~
r:.~,
                                                  COMPLAINT
Ol


        FIRST COUNT

             1.       The Plaintiff, Confidence Empire, Inc. is a Connecticut corporation with a

        principal place of business at 127 Tuthill Street, West Haven, Connecticut.

             2.       The Defendant, Facebook, Inc. is a foreign corporation with a principal place

        of business at 1601 Willow Road, Menlo Park, California which is authorized to and is

        doing business in the State of Connecticut, throughout the United States and

        internationally. (hereinafter Facebook)

             3.       The Defendant, Facebook, operates inter alia an Internet-based advertising

        and sales platform on which it "hosts" va rious users including merchants who are able to

        advertise, promote and sell their goods and services on the Defendant's Internet platform.

             4.       The Plaintiff is engaged in the business of selling goods and services over

        the Internet and relies primarily on the Internet for its business model including using

        Facebook for advertising its products for sale and for the actual sale of is products as listed

        for sale on Facebook's website.
             Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 8 of 24




     5.         The Defendant, Facebook, hosts a page with the name Confidence Empire

which was created without the Defendant's consent.

     6.         At various and diverse times the Defendant Facebook while hosting the

Plaintiff's page on its website has allowed its page to be corrupted or infiltrated by others

such that when potential customers click on the Plaintiff's page they are diverted to

disturbing images of false content videos and websites which are unrelated to and harmful

to the Plaintiff's business reputation and image such that customers will not engage with

the Plaintiff to conduct business .

     7.         The Plaintiff has repeatedly asked the Defendant Facebook to stop this

practice. However, the Defendant has neglected and refused to take any steps to stop the

practice despite its ability to do so.

     8.         As a result of the Defendant's intentional refusal to act, the Plaintiff has

suffered damages including lost revenue, profit and a destruction of the enterprise value of

its business.

SECOND COUNT

     1-6.       Paragraphs One through Six of the First Count are hereby incorporated into

this the Second Count as if more fully set forth therein.

     7          As a result of the Defendant's negligence and carelessness as aforesaid, the

Plaintiff has suffered damages including lost revenue, lost profit and a destruction of the

enterprise value of its business.




                                                 2
                          Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 9 of 24




              THIRD COUNT (TRADEMARK INFRINGEMENT)

                   1-5.     Paragraphs One through Five of the First Count are hereby incorporated into

              this the Third Count as if more fully set forth therein.

                   6.       Plaintiff owns the trademark for Confidence Empire, the trademark logo can

              be seen here:



                   7.         Plaintiff filed an application for trademark registration on March 27, 2019,

              serial number 88359493. The goods and services for the trademark are:

                                 IC 003.    Cosmetics

                                 IC 009.    Eyewear.

                                 IC 014. Jewelry; Watches.
j      ~

~     5                          IC 018.    Handbags; Luggage; Wallets.
,i
'"'
      i
      Cl)
                                 IC 025 .    Belts; Coats; Dress shirts; Dresses; Foortwear; Gloves; Hats;
"!"   ~

~
j
       ~.
       _·_:

       3
      T,
              Hosiery; Jeans; Neckwear; Shorts; Socks; Suits; Sweat pants; Sweaters; Swim wear for
       t
       ~
      Es
              gentlemen and ladies; Underwear; Yoga.
      T,
       z
       <
      ~            8.         Plaintiff discovered several pages on Facebook where the CONFIDENCE
      k>
      01
      ,::,1

              EMPIRE mark was being used and infringed on plaintiff's rights .         3 screenshots are

              attached (facebook infringement1 .pdf; facebook infringement 2.pdf; facebook infringement

              3.pdf).




                                                              3
            Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 10 of 24




     9.       The Plaintiff through his attorney submitted a take down request to facebook

for 3 of the facebook pages because of the tradema rk infringement (3 attached emails

called "intellectual property report ... msg"). Facebook responded by stating that they would

NOT take any action . (see three attached emails called "trademark report form .. . msg").

     10.      The Plaintiff's name and use are trademarked by the United States

Trademark Office (the Plaintiff's marks).

     11.       By its conduct as aforesaid the Defendant is in violation of the Plaintiff's

marks and as such is a violation 15 USC §1125 (The Lanham Act) and Conn. Gen. Stat.

§35-11 a et. seq.

     12.      As a result of the Defendant's violation of the Lanham Act and Connecticut

Trademark Law as aforesaid the Plaintiff has been damaged.

FOURTH COUNT

     1-5.      Paragraphs One through Five of the First Count are hereby incorporated into

this the Third Count as if more fully set forth therein .

     6.        Conn. Gen. Stat. §42-11 0a et. seq. is the Connecticut Unfair Trade Practices

Act (CUTPA).

     7.        CUTPA Conn . Gen. Stat. §42-110b prohibits unfair or deceptive acts or

practices in the conduct of any trade or commerce.




                                                 4
                Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 11 of 24




     8.          The actions of the Defendant as aforesaid which are continuing and ongoing

constitute a violation of CUTPA for which the Plaintiff has suffered damages which are or

may be unquantifiable.



WHEREFORE, the plaintiff claims:

          1.      Money damages;

          2.      Costs;

          3.     A temporary injunction requiring the Defendant to take immediate steps to

correct and fix its website so that the false and faulty information associated with the

Plaintiff's name is corrected;

          4.     A permanent injunction requiring the Defendant to take immediate steps to

correct and fix its website so that the false and faulty information associated with the

Plaintiffs name is corrected;

          5.      Punitive damages pursuant to 15 USC 1125;

          6.      Attorney's fees pursuant to Conn. Gen. Stat. §42-110g(a);

          7.      Punitive damages pursuant to Conn. Gen. Stat. §42-110g(a);

          8.      A temporary injunction pursuant to 15 USC §116;

          9.      A permanent injunction pursuant to 15 USC §116 ;

          10.     A temporary injunction pursuant to Conn. Gen. Stat. §42-11 Og(d) enjoining

the Defendant from its continued violation of Conn. Gen. Stat. §42-11 Ob;




                                                 5
                     Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 12 of 24




               11.    A permanent injunction pursuant to Conn. Gen. Stat. §42-11 0g(d) enjoining

        the Defendant from its continued violation of Conn. Gen. Stat. §42-11 Ob;

               12.     Such other and further relief as the court deems equitable and just.




        PLEASE ENTER AN APPEARANCE FOR:
        ALEXANDER J. TREMBICKI
        Lynch, Trembicki & Boynton
        225 Main Street, Suite 103, Westport, CT 06880
        1.203.227.6808/Juris No. 34874
        Juris No.: 034874
l,.';
01
';l




                                                      6
            Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 13 of 24




RETURN DATE: OCTOBER 13, 2020                        SUPERIOR COURT

CONFIDENCE EMPIRE, INC.                              J. D. OF ANSONIA/MILFORD

vs.                                                  AT MILFORD

FACEBOOK, INC.                                       SEPTEMBER 10, 2020

                               VERIFICATION OF COMPLAINT

       The undersigned being duly sworn deposes and says that the factual allegations of
                                                              i.:L w-i
the Complaint in the captioned matter are true to the best of m:ff:. kHowledge and belief.




Subscribed and sworn to me this




                                                                         e Superior Court
         Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 14 of 24




RETURN DATE: OCTOBER 27, 2020                      SUPERIOR COURT

CONFIDENCE EMPIRE, INC.                            J. D. OF ANSONIA/MILFORD

V.                                                 AT MILFORD

FACEBOOK CORPORATION                               SEPTEMBER 18, 2020

                               AMOUNT IN DEMAND

     The amount in demand is not less than $15,000.00 exclusive of interest and costs.




                                          7
               Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 15 of 24




RETURN DATE : OCTOBER 27, 2020                           SUPERIOR COURT

CONFIDENCE EMPIRE, INC .                                 J. D. OF ANSONIA/MILFORD

vs.                                                      AT MILFORD

FACEBOOK, INC.                                           SEPTEMBER 18, 2020


                       APPLICATION FOR TEMPORARY INJUNCTION
                             AND ORDER TO SHOW CAUSE

          The plaintiff, Confidence Empire, Inc., 127 Tuthill Street, West Haven,

Connecticut 06516, hereby makes application for a temporary injunction and for order to

show cause, in accordance with its prayer for relief and respectfully requests that the

defendant, Facebook, Inc., 1601 Willow Road, Menlo Park, California 94025, be ordered

to appear at an early date to show cause why the prayer for an injunction should not be

granted.

          The plaintiff has not previously filed an application for an injunction concerning this

matter.




                                               BY                            / - -.
                                                    A XANDEF{ J~           BICKI
                                                    Lynch, Trem~     & Boynton
                                                    225 Main Street, Suite 103
                                                    Westport, CT 06880
                                                    Phone No.:203.229.6808
                                                    Juris No.: 34874
           Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 16 of 24




RETU RN DATE: OCTOBER 27, 2020                       SUPERIOR COURT

CONFIDENCE EMPIRE, INC.                              J. D. OF ANSONIA/MI LFORD

vs.                                                  AT MILFORD

FACEBOOK, INC.                                       SEPTEMBER 18, 2020

                               ORDER TO SHOW CAUSE

      Whereas, the foregoing complaint with prayer and motion for a temporary

injunction, duly verified, has been presented to the court (or me, a Judge of the Superior

Court, the court not now being in session), and

      WHEREAS, upon application of the plaintiff, it appears that an order should be

issued directing the defendant in this action to appear before the court to show cause why

a temporary injunction should not issue.

       NOW THEREFORE, it is ordered that the defendant, Facebook, Inc., 1601 Willow

Road, Menlo Park, California 94025, be summoned to appear before the Superior Court

for the Judicial District of Ansonia/Milford at Milford, Connecticut, in Court Room

                located   at   14    West    River    Street,   Milford,    Connecticut   on

_ _ _ _ _ _ _ _ there to show cause why a temporary injunction should not issue

against it as prayed for in the complaint and application annexed hereto.

       Dated at Milford, Connecticut, on this _ _ day of _____ , 2020 .

                                                  THE COURT


                                                  By:_ _ _ _ _ _ _ _ _ _ _ __
                                                      JUDGE/ASSISTANT CLERK
           Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 17 of 24




RETURN DATE : OCTOBER 27, 2020                    SUPERIOR COURT

CONFIDENCE EMPIRE, INC.                           J. D. OF ANSONIA/MILFORD

vs.                                               AT MILFORD

FACEBOOK, INC .                                   SEPTEMBER 18, 2020


TO ANY PROPER OFFICER:

BY AUTHORITY OF THE STATE OF CONNECTICUT, You are hereby commanded, in

accordance with the accompanying order, to summon the defendant, Facebook, Inc.,

1601 Willow Road , Menlo Park, California 94025 to appear before the Superior Court for

the Judicial District of Ansonia/Milford at Milford , on the _ _Tuesday _ _ _ __

2020 , such appearance to be made by the defendants or their attorney by filing a written

statement of appearance with the Clerk of the Court on before the second day following

the return date, then and there to answer unto the plaintiff, Confidence Empire, Inc., 127

Tuthill Street, West Haven , Connecticut 06516 in a civil action wherein the plaintiff

complains and alleges as set forth in the accompanying complaint.
             Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 18 of 24




RETURN DATE: OCTOBER 27, 2020                            SUPERIOR COURT

CONFIDENCE EMPIRE, INC.                                  J. D. OF ANSONIA/MILFORD

vs.                                                      AT MILFORD

FACEBOOK, INC .                                           SEPTEMBER 18, 2020

                                  TEMPORARY INJUNCTION

       The plaintiff's verified complaint and application for a temporary injunction having

come before the Court (or undersigned, a Judge of the Superior Court) pursuant to the

plaintiffs' application for a temporary injunction pursuant to its verified complaint or

pursuant to an order to show cause why a temporary injunction should not issue as or

prayed for and the parties appeared and were fully heard

                                                 or

       the defendant was duly notified of the order as appears by the officer's return

endorsed thereon, but the defendant failed to appear and it appearing to the court (or

undersigned authority) that a temporary injunction ought to issue, and

       the plaintiff having given a bond to the opposite party with surety satisfactory to the

Court (or undersigned) in the sum of$_ _ _ _ _ _ to answer all damages in case

the plaintiffs shall fail to prosecute the action to effect.

                                                  or

       that, for good cause shown, the Court (or undersigned) is of the opinion that the

temporary injunction ought to issue without bond.
            Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 19 of 24




       These are therefore, by authority of the State of Connecticut to command and

enjoin you, Facebook, Inc., 1601 Willow Road, Menlo Park, California 94025, and each of

your servants,    agents,   employees,     designees   or contractors   under penalty      of

$- - - - - - ~:

       1. A temporary injunction preventing the Defendant from pursuing its eviction

action against the Plaintiff's personal residence;

       2.   A permanent injunction preventing the Defendant from pursuing its eviction

action against the Plaintiff's personal;

       3.   A temporary injunction preventing the Defendant from pursuing an eviction

action against the Plaintiffs from 679 Linley Street, Bridgeport, Connecticut;

       4.   A permanent injunction preventing the Defendant from pursuing an eviction

action against the Plaintiffs from 679 Linley Street, Bridgeport, Connecticut;

       5.   A temporary injunction preventing the Defendant from orchestrating a sale

of the property owned by the Plaintiff for below fair market value in violation of Conn.

Gen. Stat. §42-110;

       6.   A permanent injunction preventing the Defendant from orchestrating a sale

of the property owned by the Plaintiff for below fair market value in violation of Conn.

Gen. Stat. §42-110.

       Dated at Milford, Connecticut on this this _ _ day of _____ , 2020.



                                                       By:. _ _ _ _ _ _ _ _ _ _ __
                                                            Judge/Assistant Clerk
                   Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 20 of 24




       RETURN DATE: OCTOBER 27, 2020                     SUPERIOR COURT

       CONFIDENCE EMPIRE, INC.                           J. D. OF ANSONIA/MILFORD

       vs.                                               AT MILFORD

       FACEBOOK, INC.                                    SEPTEMBER 18, 2020

00
                                       ORDER OF SERVICE
C
00
c.c
,:..
Cl
Cl     TO ANY PROPER OFFICER:

              By Authority of the State of Connecticut, you are hereby commanded to give notice

       of the foregoing order of temporary injunction to the defendant, Facebook, Inc., 1601

       Willow Road, Menlo Park, California 94025 by serving upon it, in the manner provided by

       the statute for the service of process, a true and attested copy of the foregoing writ,

       complaint, temporary injunction and of this citation on or before _ _ _ _ _ _ _ _ and

       return make to this court.

              Dated at Milford, Connecticut, on this _ _ _ _ day of _ _ _ _ _ _, 2020.


                                                  BY:
                                                        ------------
                                                        JUDGE/CLERK
,---------.----------------~--------------                  - -




                           Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 21 of 24




               Oo~\<,.Ea     No.: AAN-~Vao -Coo'-{Oodi--S
                RETURN .DATE: OCTOBER 27, 2020                            SUPERIOR COURT

                CONFIDENCE EMP!RE, INC.                                   J. D. OIF ANSONIA/MllFOR.D




                                                                              D
                vs.                                                       AT MiLFOR.D

                FACEBOOK, INC.                                            SEPTEMBER i 8, 2020




                                  TE
                                                ORDER 10 SHOW CAUSE

                       Whereas, the foregoing . complaint with prayer and motion for a temporary

                injunction, duly verified, has been presented to the court (or me, a Judge of the Superior
                                CA
                Court, the court not now being in session), and

                       WHEREAS, upon application of the plaintiff, it appears that ai, order should be.

                issued directing the defendant in this action to appear before the court to show cause why

                a temporary injunction should not issue.
                              VA

                       NOW THEREFORE, it is ordered that the defendant, Facebook, Inc., 1601r Willow

                Road, MenlQ Park, California 94025, be summoned to appea~efore the Superior Court
  J.


                for the Judicial District of Ansonia/Milford at Milford, Connecticut, kx~x.1oooro<
  ·1.


                xxxxxxxxxxxxx located      at   14   West         River     Street,   Milford,   Connecticut   on

             OCTOBER 7, 2020 AT 10:30 AM.there to show cause why a temporary injunction should not issue
         I
         !
        rl      against it as prayed for in the complaint and application annexed hereto.

        il             Dated at Milford, Connecticut, on this     22 ND   day of SEPTEMBER, 2020.
        1!
                                                                     THE COURT          (TYMA, J.)


                                                                      By:    S"'~         L.     ~
                                                                             d-UD8E/ASSISTANT CLERK .._




                 *DO NOT COME TO COURT ON THIS DATE. PLEASE SEE ATTACHED NOTICE.
             Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 22 of 24



* DO NOT COME TO COURT ON THIS DATE. The conference will be conducted remotely. There are 2
ways to participate in a remote hearing: 1. Participate by video on your PC or.mobile device via the
Microsoft Teams application; or 2. If you do not have access to a PC or mobile device, you can also
participate remotely by telephone if you receive permission from the court in advance for good cause
shown. At least two court days before the hearing all counsel and parties shall confer and send one
email to MilfordCV.Caseflow@jud.ct.gov, providing the court with the email addresses and phone




                                                                  D
numbers of all counsel and parties. Instructions for connecting to the conference will then be emailed to
all counsel and parties before 5:00 p.m. the day before the conference. For help visit
https://jud .ct.gov/RemoteJustice/Home .aspx.




                    TE
                  CA
                VA
                            Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 23 of 24




               RETURN _DATE: OCTOBER 27, 2020                          SUPERIOR COURT

               CONFIDENCE EMPIRE, INC.                                 J, D. Of ANSONIA/MILFORD

               VS,                                                     AT MilFORD

               FACEBOOK, INC,                                          SEPTEMBER 18, 2020
       ,I
           I
       \
                                                  ORDER TO SHOW CAUSE

                      Whereas, the foregoing complaint with prayer and motion for a temporary

               injunction, duly verified, has been presented to the court (or me, a Judge of the Superior

               Court, the court not now being in session), and

                      WHEREAS, upon application of the plaintiff, it appears that an order should be

               issued directing the defendant in this action to appear before the court to show cause why

               a temporary injunction should not issue.
·.::

                      NOW THEREFORE, it is ordered that the defendant, Facebook, Inc., 1601 Willow

               Road, MenlQ Park, California 94025, be summoned to appeaftefore the Superior Court
,.     I .
~      !
.      \
       :1      for the Judicial District of Ansonia/Milford at Milford, Connecticut, ·
-;_    \

:      /1            · ·-        •   located    at 14 West River Street, Milford, Connecticut on
f;                                        A--\- lo'.~o A.M.
"
       :'. Nor~.,~~<'- ·--:er,   aoao·    .there to show cause why a temporary injunction should not issue
       '
               against it as prayed for in the complaint and application annexed hereto.

                      Dated at Milford, Connecticut, on this    22ND   day of   SEPTEMBER,   2020.

                                                                   THE COURT        (TYMA, J.)



                                                                   By: S ""'~ L. ~
                                                                       d-1::108E/ASSISTANT CLERK ...



               *DO NOT COME TO COURT ON THIS DATE. PLEASE SEE ATTACHED NOTICE.
             Case 3:20-cv-01617 Document 1 Filed 10/27/20 Page 24 of 24



* DO NOT COME TO COURT ON THIS DATE. The conference will be conducted remotely. There are 2
ways to participate in a remote hearing: 1. Participate by video on your PC or,mobile device via the
Microsoft Teams application; or 2. If you do not have access to a PC or mobile device, you can also
participate remotely by telephone if you receive permission from the court in advance for good cause
shown. At least two court days before the hearing all counsel and parties shall confer and send one
email to MilfordCV.Caseflow@jud.ct.gov, providing the court with the email addresses and phone
numbers of all counsel and parties. Instructions for connecting to the conference will then be emailed to
all counsel and parties before 5:00 p.m. the day before the conference. For help visit
https://j ud .ct.gov/RemoteJ ustice/Hom e.aspx.
